Case 8:18-cv-02442-WFJ-CPT Document 31 Filed 03/11/19 Page 1 of 1 PageID 222




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

DRIANA MARTINEZ,

      Plaintiff,

v.                                             CASE NO. 8:18-cv-2442-T-02CPT

ASKINS & MILLER ORTHOPAEDICS,
ROLAND VANCE ASKINS III,
DARYL MILLER, and
CHRIS KLINGENSMITH,

      Defendants.
                                         /


                                    ORDER

      Upon due consideration of the Suggestion of Bankruptcy as to Roland

Vance Askins III only (Dkt. 29), all proceedings in this case are stayed pursuant to

the automatic stay provision of the United States Bankruptcy Code, 11 U.S.C. §

362(a) as to Roland Vance Askins III only.

      DONE AND ORDERED at Tampa, Florida, on March 11, 2019.



                                  s/William F. Jung
                                WILLIAM F. JUNG
                                UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record
